TITUS, Judge.
The transcribed judgment of conviction herein recounts that on August 24, 1978, in the Circuit Court of Greene County, Missouri, defendant was sentenced and judgment was entered upon his conviction for the crime of pandering, a felony per § 563.010, V.A.M.S. The court has been furnished a certified copy of the Certificate of Death of the Missouri Division of Health, duly executed by Harold L. Jones, M.D., which attests that on February 25, 1979, defendant expired as the result of a cardiac arrest.
Having died before the crime against him was finally determined on appeal, defendant was never finally convicted of the crime charged and his death served to abate the prosecution against him. As a result, this court has no viable cause before it and the appeal is hereby dismissed. State v. Macktin, 560 S.W.2d 69 (Mo.App.1977).
All concur, except GREENE, J., not participating because not a member of the court when case was submitted.